UNITED STATES DISTRICT COURT
                                                                          USDC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                          DOCUMENT
 LUIS ZARATE, individually and on behalf of all others                    ELECTRONICALLY FILED
 similarly situated,                                                      DOC #:
                                                                          DATE FILED: 3/31/2020
                           Plaintiff,
                                                                        1:17-cv-00670-MKV
                             -against-
                                                                              ORDER
 NEW GREEN EMPORIUM CORP. d/b/a GREEN
 EMPORIUM; HYOUN AH KIM; JUN KYU KIM; and HYON
 CHON SONG, jointly and severally,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In a Standing Order dated

March 13, 2020, the Chief Judge of this Court advised judges to conduct court proceedings by

telephone where practicable and to exercise discretion whether to hold or adjourn hearings and

conferences [M10-468, 20MISC00154]. Accordingly:

       It is hereby ORDERED that the Initial Pretrial Conference scheduled to take place in this

matter on April 7, 2020 is adjourned sine die. It is further ORDERED that the parties shall file a

proposed Case Management Plan in compliance with the Court’s Individual Rules of Practice in

Civil Cases no later than May 7, 2020. Both a model Case Management Plan and the Court’s

Individual Rules are available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil.

SO ORDERED.
                                                     _________________________________
Date: March 31, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
